While I agree with the judgment and the principal opinion in almost all aspects, I wish to clarify one point. Beekman,supra, does not and cannot stand for the proposition that a movant's factually unsubstantiated allegations can be the basis for establishing a change in circumstances. Where a residential parent makes repetitive, unsubstantiated, factual allegations concerning the nonresidential parent's conduct, a trial court may consider these unsubstantiated allegations by the residential parent as creating a change in circumstances. Based upon the totality of the circumstances, the court may then find that continuing the residential parent's status is contrary to the best interest of a child. This is a far cry from saying that a movant's factually unsubstantiated allegations of misconduct, even though they are not proven by a preponderance of the evidence, can be the basis for finding a change of circumstances. Beekman does not provide a basis for establishing the existence of a change in circumstances by means of unsubstantiated factual allegations regardless of whether they are made by a residential or a nonresidential parent.